  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 1 of 12
                                                                                            Filed: 7/10/201911:55 PM
                                                                                       JOHN D. KINARD- District Clerk
                                                                                             Galveston County, Texas
                                                                                               Envelope No. 35033420
                                                                                                       By: Shailja Dixit
                                                                                                   7/11/2019 10:01 AM
                                            19-CV-1259
                              CAUSE NO. ________________


EDUARDO AND MONICA                             §           IN THE DISTRICT COURT
MONICA SALINAS,                                §
     Plaintiffs,                               §
                                               §
vs.                                            §           GALVESTON COUNTY, TEXAS

ASI LLOYDS, INC.,
                                               ~Galveston County - 212th District Court
      Defendant.                               §               JUDICIAL DISTRICT


                        PLAINTIFFS' ORIGINAL PETITION AND
                            REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW EDUARDO SALINAS ("Mr. Salinas") and MONICA SALINAS ("Mrs.

Salinas"), Plaintiffs herein, and complains of Defendant ASI LLOYDS, INC. ("ASI"). In support

of their claims and causes of action, Plaintiffs would respectfully show the Court as follows:

                                                     I.

                                      DISCOVERY LEVEL

        1.     This case is intended to be governed by Discovery Level2.

                                                     II.

                                   JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction of this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of this Court.

No diversity of citizenship exists in this matter.

       3.      Venue is proper in Galveston County because all or a substantial part of the

events or omissions giving rise to the claim occurred in Galveston County. TEX. CIV. PRAC &

REM CODE §15.002(a)(l). In particular, the loss at issue occurred in Galveston County.

PLAINTIFFS' ORIGINAL PETITION               Page 1

                         Status Conference - 10/03/2019
                                                                                                          B
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 2 of 12




                                                    III.

                                        CLAIM FOR RELIEF

       4~      The damages sought are within the jurisdictional limits of this court. Pursuant to

Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs only seek monetary relief over

$100,000.00, but not more than $200,000.00, including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorney's fees.

                                                    IV.

                                                PARTIES

       5.      Plaintiff Eduardo Salinas is an individual whose residence is located in League

City, Galveston County, Texas.

       6.      Plaintiff Monica Salinas is an individual whose residence is located in Houston,

Galveston County, Texas.

       7.      Defendant ASI Lloyds ("ASI") is an insurance company doing business in the

State of Texas which may be served through its registered agent for service of process in the

State ofTexas, Corporate Creations Network, Inc., via certified mail at 2425 West LoopS., Suite

200, Houston, Texas 77027-4208.

                                                     v.
                                      FACTUAL BACKGROUND

       8.      Plaintiffs are named insureds under a residential homeowners insurance policy,

number TXL167005 (the "Policy"), issued by ASI.

       9.      On or about June 16 On or about June 16, 2017, Eduardo and Monica Salinas

 suffered extensive damage to their home at 2746 Quail Dove Ln., League City, Texas 77573 due

 to the sudden and accidental discharge of water from their upstairs bathroom and promptly



PLAINTIFFS' ORIGINAL PETITION              Page 2
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 3 of 12




contacted their insurance agent to make a claim through ASI Lloyds ("ASI").

10.      On or about June 21, 2017, ASI assigned lAS Claim Services ("lAS") to inspect the
damage to the Salinas' home. According to your denial letter dated July 11, 2017, the
documentation returned by lAS following their inspection "showed visible evidence of long-term
water damage outside the shower and downward into the garage area." Presumably, this
determination was based on photographs that you provided to my clients that show the presence
of mold. However, we disagree with lAS's findings. According to our consulting mold expert,
given the conditions of the environment in which the water event occurred, the amount of mold
illustrated in the photographs could have formed within the first 24 to 48 hours following a
sudden and accidental discharge of water.
       In your denial later, you cite, without ever determining the water source, that the water
leak was caused by "wear, tear, and deterioration." Because this conclusion was made without
any supporting evidence, we dispute this finding. Further, you state in your denial letter that the
policy also excludes water damage caused by repeated leakage of water or steam occurring over
a period of 14 days or more and cite evidence that "the shower has been leaking for weeks,
months or years." Again, based on the opinion of our mold expert, we dispute this finding. The
evidence you are referring to in reaching this conclusion could have been formed within the first
24 to 48 hours, and certainly would have developed within the first 13 days of the event.
        Moreover, based on recent case law surrounding this issue, we disagree with your
position that that repeated leakage of water over a 14 day period or more is a valid basis for
denying the Salinas' claim in its entirety since the damage the Salinas' home suffered would
have occurred within the first 13 days of any water leak. See Coutts v. Florida Peninsula
Insurance (Fla. lith Cir. Ct. Mar. 4, 2016) and its progeny, which involve all risks policies with
similar exclusions to those found in the Salinas' policy. In Coutts, the circuit court held, "[I]fthe
'loss' was realized between days 1 and 13 it is not excluded, even though the 'condition' may
have remained on the property for 14 days or longer. Thus, the stipulation that the home was
exposed to water for 14 or more days proved just that- and nothing more."
        Further, we assert that ASI acted in Bad Faith by swiftly denying the Salinas' claim
entirely without first conducting a thorough investigation to determine the cause, or source, of
the water leak or discharge. As a result of ASI's decision to deny the Salinas' claim, they
suffered tremendous mental anguish while trying to pay the $9,242.00 repair bill themselves, and
in the course of their repeated, unsuccessful attempts to get ASI to fulfill their contractual duties.



                                                     VI.

                                       CAUSES OF ACTION

    A. Breach of Contract



PLAINTIFFS' ORIGINAL PETITION               Page 3
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 4 of 12




       11.       Defendant ASI had a contract of insurance with Plaintiffs.         Plaintiffs met or

performed all conditions precedent under the contract. ASI breached the terms of that contract

by wrongfully denying or underpaying the claim and Plaintiffs were damaged thereby.

       12.       Defendant ASI is therefore liable to Plaintiffs for breach of contract.

   B. Prompt Payment of Claims Statute

       13.       The Claim is a claim under an insurance policy with Defendant ASI, of which

Plaintiffs gave ASI proper notice, causing ASI to be liable for the Claim.

       14.       Defendant ASI violated the prompt payment of claims provisions of the TEX INS.

CODE §542.051 et seq., by:

              a. Failing to acknowledge or investigate the claim or to request from Plaintiffs all

                 items, statements, and forms ASI reasonably believed would be required within

                 the time constraints provided by TEX INS. CODE §542.055;

              b. Failing to notify Plaintiffs in writing of its acceptance or rejecting of the Claim

                 within the applicable time constraints provided by TEX INS. CODE §542.056;

                 and/or

              c. Delaying payment of the Claim following ASI's receipt of all items, statements,

                 and forms reasonably requested and required, longer than the amount of time

                 provided by TEX INS. CODE §542.058.

        15.      Defendant ASI is therefore liable to Plaintiffs for damages.          In addition to

Plaintiffs' claim for damages, Plaintiffs are entitled to 18% interest and attorneys' fees as set

forth in TEX INS. CODE §542.060.

    C. Unfair Settlement Practices/Bad Faith

        16.       Each of the foregoing paragraphs is incorporated by reference in the following.



PLAINTIFFS' ORIGINAL PETITION                Page 4
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 5 of 12




       17.     As explained further herein, Defendant violated TEX INS. CODE §542.060(a) by

engaging in unfair settlement practices.

       Defendant ASI

       18.     Defendant ASI engaged in unfair settlement practices by:

               a. Misrepresenting to Plaintiffs a material fact or policy provision relating to the

                   coverage at issue;

               b. failing to attempt in good faith to effectuate a prompt, fair, and equitable

                   settlement of a claim after ASI's liability had become reasonably clear;

               c. failing to promptly provide Plaintiffs with a reasonable explanation of the

                   basis in the policy, in relation to the facts or applicable law, for the insurer's

                   denial of a claim or offer of a compromise settlement of a claim;

               d. failing within a reasonable time to affirm or deny coverage of a claim to

                   Plaintiff or submit a reservation of rights to Plaintiff; and

               e. refusing to pay the claim without conducting a reasonable investigation with

                   respect to the claim.

        19.    Each of the aforementioned unfair settlement practices were committed

knowingly by Defendant ASI and was a producing cause of Plaintiffs damages. ASI is therefore

liable to Plaintiff for engaging in such unfair settlement practices and causing Plaintiffs'

damages.

    D. DTPA

        20.    Each of the foregoing paragraphs is incorporated by reference here fully.




PLAINTIFFS' ORIGINAL PETITION               Page 5
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 6 of 12




          21.   At all material times herein, Plaintiffs are "consumers" who purchased insurance

products and services from Defendant, and the products and services form the basis of this

action.

          22.   Defendant has violated the Texas Deceptive Trade Practices - Consumer

Protection Act ("DTP A") in at least the following respects:

                a. Defendant represented the Policy confers or involves rights, remedies, or

                     obligations which it does not have, or involve, or which are prohibited by law;

                b. Defendant represented goods, products, or services had sponsorship, approval,

                     characteristics, uses, benefits, or quantities they do not have;

                c.   Defendant failed to disclose information concerning goods or services which

                     was known at the time of the transaction when such failure to disclose such

                     information was intended to induce Plaintiffs into a transaction Plaintiffs

                     would not have entered into had the information been disclosed;

                d. Defendant, by accepting insurance premiums, but refusing without a

                     reasonable basis to pay benefits due and owing, engaged in an unconscionable

                     action or course of action prohibited by DTPA §17.50(a)(1)(3) in that

                     Defendant took advantage of Plaintiffs' lack of knowledge, ability, experience,

                     and capacity to a grossly unfair degree, resulting in a gross disparity between

                     the consideration paid in the transaction and the value received, all in

                     violation of Chapter 541 ofthe Insurance Code;

                e. Generally engaging in unconscionable courses of action while handling the

                     claim; and/or




PLAINTIFFS' ORIGINAL PETITION                 Page 6
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 7 of 12




               f.   Violating the provisions of the Texas Insurance Code, as further described

                    elsewhere herein.

       23.     As a result of Defendant's violations of the DTPA, Plaintiffs suffered actual

damages, and such violations were a producing, actual, and proximate cause of Plaintiffs'

damages. Therefore, Defendant is liable to Plaintiffs for violations of the DTPA.

       24.     Further, Defendant knowingly and/or intentionally committed the acts complained

of herein. As such, Plaintiffs are entitled to exemplary and/or treble damages pursuant to the

DTPA and Texas Insurance Code §541.152(a)-(b).

   E. Breach of Duty of Good Faith and Fair Dealing

       25.     Defendant ASI breached the common law duty of good faith and fair dealing

owed to Plaintiffs by denying or delaying payment of the Claim when ASI knew or should have

known liability was reasonably clear. ASI's conduct proximately caused Plaintiffs' damages.

       26.     Defendant ASI is therefore liable to Plaintiffs.

                                                VII.

                                        ACTUAL DAMAGES

       27.     As a direct and proximate result of Defendant ASI's conduct, Plaintiffs have been

damaged because ASI has deprived them of $30,740.00 in Policy benefits owed (i.e. the amount

allowed under the Foundation Coverage provision of the Policy minus the deductible and

$10,000.00 paid under the Limited Water Damage Coverage Endorsement of the policy).

                                               VIII.

                                        ATTORNEY'S FEES




PLAINTIFFS' ORIGINAL PETITION              Page 7
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 8 of 12




          28.   Plaintiffs engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any

appeal.

          29.   Plaintiffs are entitled to reasonable and necessary attorneys' fees pursuant to Tex.

Civ. Prac. & Rem. Code §§ 38.001-38.003 because Plaintiffs are represented by an attorney,

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

          30.   Plaintiffs are additionally or alternatively entitled to recover reasonable and

necessary attorney's fees pursuant to Tex. Bus. & Com. Code §17.50(d).

          31.   Plaintiffs are additionally or alternatively entitled to recover reasonable and

necessary attorneys' fees pursuant to sections 541.152 and 542.060 ofthe Texas Insurance Code.

                                                     IX.

                                     CONDITIONS PRECEDENT

          32.   All conditions precedent to Plaintiffs' right to recover have been fully performed,

or have been waived by Defendant.

                                                     X.
                                       JURY TRIAL DEMAND

          33.   Plaintiffs demand a jury trial of this cause and has or will tender the appropriate

jury fee.

                                           XI.

                                DISCOVERY REQUESTS

          34.   Pursuant to Rule 194, Defendant is requested to disclose, within fifty (50) days

after service of this request, the information or materials described in Rule 194.2(a)-(l).



PLAINTIFFS' ORIGINAL PETITION               Page 8
  Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 9 of 12




       35.      Defendant is also requested to respond to the attached discovery requests within

fifty (50) days in accordance to the instructions contained therein.

                                              XII.

                  NOTICE OF INTENT TO USE DISCOVERY AT TRIAL

       36.     Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiffs hereby gives notice of

Plaintiffs' intent to use all discovery instruments produced in this case at trial. Such discovery

instruments include, but are not limited to, all documents Defendant has or will produce in

response to Plaintiffs' written discovery requests.

                                               XIII.

                                       CONCLUSION

       61.     Plaintiffs prays that judgment be entered against Defendant ASI and that Plaintiffs

be awarded all of their actual damages, consequential damages, prejudgment interest, additional

statutory damages, post judgment interest, reasonable and necessary attorney fees, court costs

and for all such other relief, general or specific, in law or in equity, whether pled or unpled

within this Original Petition.

                                                  XIV.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray they be awarded all such

relief to which they are due as a result of the acts of Defendant ASI, and for all such other relief

to which Plaintiffs may be justly entitled.




PLAINTIFFS' ORIGINAL PETITION                 Page 9
 Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 10 of 12




                                  Respectfully submitted,

                                   DALY & CAMPBELL LAW FIRM, PLLC



                                   Is/Brendan Daly
                                  Brendan M. Daly
                                  Texas Bar No. 24053166
                                  bdaly@dalycampbell.com
                                  James Reese Campbell
                                  Texas Bar No. 24045020
                                  reese@dalycampbell.com
                                  1506 Winding Way Drive
                                  Bldg. 108, Suite 503
                                  Friendswood, Texas 77546
                                  Telephone: (281) 488-1500
                                  Facsimile: (281) 488-1501

                                   ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS' ORIGINAL PETITION   Page 10
            Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 11 of 12




 This form has been revised due to the data provided on the OCA Civil Case Information Sheet that is required to be
             filed with every new suit. The OCA Civil Case Information Sheet is available on our website.

          The District Courts of Galveston County, Texas Status Conference Notice

                                        Please calendar this event

          All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)

          Court Name                 Status Conference Time                       Court Phone Number
10th District Court                        @ 9:00A.M.             409-766-2230           Fax     409-770-5266
56th District Court                        @9:30A.M.              409-766-2226           Fax     409-770-5264
122"d District Court                       @9:30A.M.              409-766-2275           Fax     409-770-6265
212th District Court                       @9:00A.M.              409- 766-2266          Fax     409-765-2610
405th District Court                       @ lO:OOA.M.            409-765-2688           Fax     409-765-2689
                             Date: 10/03/2019set in the 212th District Court

Case Number: \19-CV-1259
Case Style: Eduardo Salinas, Et AI vs. ASI Lloyds, Inc.

Helpful Information: Please visit our website at http://www.qalvestoncountytx.gov/dc

FAQ

Forms

Fee Schedules

Remote Access to on-line case record searches

Contact and Mailing information

Passport Services

E Filing Information

E Juror- online juror registration

Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
please contact the Court to inform them of the same as soon as possible.

                             JOHN D. KINARD, District Clerk, Galveston County, Texas

        District Clerk Personnel proudly serving our customers, community, and supporting the judiciary
Case 3:19-cv-00282 Document 1-2 Filed on 08/16/19 in TXSD Page 12 of 12




                                JUL 1 8 2019
